DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Sanders et al (US 4902871) in view of Luo et al (US 5965040) and Luo et al (US 5726415).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of 
Sanders discloses for claim 1: 1. A gas control swirl ring for a plasma arc torch(abstract, fig 1), the swirl ring  18 comprising: a hollow body for receiving an electrode, the body having a distal end, a 5proximal end, an interior cavity at least partially defined by an interior surface of the body, and an exterior surface, the distal and the proximal ends of the body defining a longitudinal axis extending therethrough(fig 1,2); a first set of flow passages 38,34 defined at a proximal end of a proximal portion of the body, the first set of flow passages transverse to the longitudinal axis and distributed 10circumferentially around the swirl ring body and providing fluid communication between the interior surface and the exterior surface of the body(fig 1,2); a second set of flow passages 34,38 distal to the first set of flow passages and defined at the proximal portion of the body, the second set of flow passages transverse to the longitudinal axis and distributed circumferentially about the swirl ring body and 15providing fluid communication between the exterior surface and the interior surface of the body(fig 1,2); and a set of swirling flow passages defined at a distal portion of the body, the swirling flow passages providing fluid communication between the interior surface and the exterior surface of the body and imparting a swirling motion to a gas flow therethrough 48(fig 1,2), wherein 20the second set of flow passages are located axially between the first set of flow passages and the swirling flow passages(fig 1,2). 
The claim at best differs in encompassing an expressed orientation of flow passages. 
Luo ‘040 shows such orientation in fig 2 and described in col 5line 1-10.

Luo discloses for claim 1: 1. (Currently amended) A gas control swirl ring for a plasma arc torch(abstract), the swirl ring (18 swirl ring assembly,fig 2)comprising: a hollow body 
Luo ‘415 teaches that orientation in fig 1,3,8.
The advantage is improved flow of plasma gas relative to the electrode.
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Sanders with alternate orientation of flow passages as taught by Luo ‘040 and Luo ‘415 for improved flow of plasma gas relative to the electrode.


2. (Original) The swirl ring of claim 1, wherein the set of swirling flow passages are angled with respect a radial axis to conduct the gas flow therethrough, the radial axis being perpendicular to the longitudinal axis(fig 2,3,4).

3. (Currently amended) The swirl ring of claim 1, wherein the first set of flow passages comprise a series of ports that are evenly distributed circumferentially around the swirl ring(fig 5,7).

4. (Currently amended) The swirl ring of claim 1, wherein the second set of flow passages comprise a series of ports that are evenly distributed circumferentially around the swirl ring(fig 2).

5. (Currently amended) The swirl ring of claim 1, wherein the set of swirling flow passages are evenly distributed circumferentially around the swirl ring(fig 2,3,4).

6. (Original) The swirl ring of claim 1, wherein at least a portion of the interior surface of the swirl ring defines at least a portion of the interior cavity that is located proximal to the set of swirling flow passages(fig 2).



8. (Original) The swirl ring of claim 1, wherein the second set of flow passages are in fluid communication with the interior cavity(fig 2,18).

9. (Original) The swirl ring of claim 1, further comprising at least one sealing member(O-ring) between the interior surface of the swirl ring and an exterior surface of the electrode(80,86).

10. (Original) The swirl ring of claim 1, wherein an axial distance between the first set of flow passages and the second set of flow passages is about 0.100 inches to about 0.200 inches(c 7 l 40-55). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to orient disposition of flow passages relative to number of swirl shapes for optimization and as a result effective variable because Applicant has not disclosed that disposition of flow passages provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with exemplary dimensions of Luo ‘040 because result and effect are conventional.
11. (Original) The swirl ring of claim 1, wherein at least one of the first set of flow passages or the second set of flow passages has a diameter between about 0.030 inches and about 0.060 inches( c 7140-55). ).  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to orient disposition of flow 
12. (Original) The swirl ring of claim 1, wherein the first set of flow passages and the second set of flow passages are circumferentially offset from one another about the longitudinal axis(fig 2). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to orient disposition of flow passages relative to number of swirl shapes for optimization and as a result effective variable because Applicant has not disclosed that disposition of flow passages provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with exemplary dimensions of Luo ‘040 because result and effect are conventional.
13. (Original) The swirl ring of claim 1, wherein the hollow body comprises a transition section between the distal end and the proximal end, the transition section defining a taper, step or flange(fig 2).

14. (Original) The swirl ring of claim 1 further comprising a flow diversion element disposed on the outer surface of the swirl ring(fig 2, 80,86).

15. (Currently amended) A method for cooling an electrode of a plasma arc torch, the method comprising: introducing a gas flow into the plasma arc torch that comprises a swirl ring 
Luo discloses: A method for cooling an electrode of a plasma arc torch(abstract), the method comprising: introducing a gas flow into the plasma arc torch that comprises a swirl ring 18 having a hollow body (18,64,fig 2)for receiving the electrode 48, the body of the swirl ring having (i) a distal end, (ii) a proximal end, (iii) an interior cavity at least partially defined by an interior surface of the body and an exterior surface of the electrode(fig 2), and (iv) an exterior surface(18 and 64 have exterior surface), the distal and the proximal ends of the body defining a longitudinal axis(“A”)directing the gas flow through a first set of flow passages (at least 24)along a first direction while cooling a rear portion of the electrode(fig 2), the first set of flow passages defined at a proximal end of a proximal portion of the swirl ring body, the first direction connecting the exterior surface and the interior surface of the body and transversal to 

16. (Original) The method of claim 15, further comprising directing at least a portion of the gas flow through a set of swirling flow passages(fig 2,100,swirl ribs 130,grooves 120) along a third direction, the set of swirling flow passages defined at a distal portion of the swirl ring body, the third direction being generally the same as the first direction(fig 2,c 5 l 1-10).

17. (Original) The method of claim 16, wherein the set of swirling flow passages imparts a swirling motion to the portion of gas flow therethrough(fig 2-4).

18. (Original) The method of claim 16, wherein the second set of flow passages are located axially between the first set of flow passages and the swirling flow passages(fig 2).

19. (Currently amended) The method of claim 15. wherein the first set of flow passages comprise a series of ports that are evenly distributed circumferentially around the swirl ring(fig 5,7).


Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on a reference applied in the prior rejection as a base reference of record for teachings or matters specifically challenged in the argument.
Based upon the present claim language, Luo ‘040 may be applied under § 102.
Apparatus claims 1- 14 recite intend use and first and second and swirl flow passages providing fluid communication between exterior and interior surface of the body. That is the claim interpretation.
An electrode and swirl ring are not positively recited. A “swirl ring body” encompasses for example an assembly. The scope of the claims is unclear. The claims are indefinite. Claim 1 only recites a ring with passages and distal flow passages. Is applicant claiming the ring of fig 3 with passages or those of fig 2,5,8 in its publication? It appears that both could be encompassed by claim language. The claims do not recite a “Z” shaped flow or zig zag flow of the noted figures. Perhaps applicant should direct attention to such flow recitation to assist in distinguishing over the references.

 The apparatus appears to be claiming a ring with passages or holes. Method claim 15 does not recite the swirl passages as does claim 1?
According to MPEP § 2114 (parallel citations omitted):


A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of that claimed." Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987); see MPEP § 2114.II. When determining whether a computer- implemented, functional claim limitation is patentable over a combination of references under § 103(a), "[f]unctional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under... 35 U.S.C. 103 may be appropriate." MPEP § 2114.IV (emphasis added) (citing Schreiber, 128 F.3d at 1478). Further, "it is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art." In re Swinehart, 439 F.2d 210, 212-13 (CCPA 1971) (emphasis added); see also Par Pharmaceutical, Inc. v. TWI Pharmaceuticals, Inc., 2014-1391, 2014 WL 6782649, at *6-*7 (Fed. Cir., Dec. 3, 2014) (inherency is limited when applied to obviousness and is present only when the limitation at issue is the "natural result" of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)); MPEP § 2112.01 (showing inherency for purposes of obviousness). Id. at 7-8.

Consequently, recitation of “providing communication” between surfaces of the body is functional and not structure. The scope of the claim is broad because the claim covers any and every and all structures. This includes a multitude of flow orientations and combinations with swirl flow passages at a distal portion of the body without relation of one to the other, that is, connected or separated. The scope of the claims is broader than the scope of the specification. 
Regarding claims 10-12, further, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to orient disposition of flow passages relative to number of swirl shapes for optimization and as a result effective variable because Applicant has not disclosed that disposition of flow passages provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with exemplary dimensions of Luo ‘040 because result and effect are conventional.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763